Citation Nr: 0918963	
Decision Date: 05/20/09    Archive Date: 05/26/09

DOCKET NO.  05-18 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include as secondary to hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1972 to 
October 1973.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claim for service connection for schizophrenia.  

In a January 2008 decision, the Board determined that the 
Veteran's claim had previously been denied and that new and 
material evidence was required to reopen the claim.  The 
Board then determined that new and material evidence 
sufficient to reopen the claim had been received, and 
remanded the underlying claim for service connection for 
additional development.  

The Board again remanded the claim in November 2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

Additional development is needed prior to further disposition 
of the claim.

In January and November 2008, the Board remanded the claim 
for the purpose of obtaining an opinion addressing whether 
any of the psychiatric disorders with which the Veteran had 
been diagnosed were related to his active service.  The 
Veteran underwent VA psychiatric examination in December 
2008, as a result of which he was diagnosed with chronic, 
undifferentiated type schizophrenia.  As the AMC observed, 
the examiner opined that the Veteran's schizophrenia was as 
likely as not was related to his active service but then 
proceeded to provide a rationale as to why the Veteran's 
schizophrenia was not related to his active service.  This 
inconsistency rendered the opinion inadequate for rating 
purposes.  The opinion, however, was also inadequate in that 
it did not include opinions regarding whether any of the 
other psychiatric disorders with which the Veteran had been 
diagnosed were related to his active service, including 
anxiety, and depression.  As the record contains numerous 
diagnoses of anxiety and depression in addition to 
schizophrenia, and an opinion has not yet been obtained 
regarding whether those diagnoses are as likely as not 
related to the Veteran's active service, the Board finds that 
a remand for an additional examination is necessary.  See 
Clemons v. Shinseki, 2009 WL 899773 (Vet. App. Feb. 17, 
2009).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA 
psychiatric examination.  The claims 
file must be made available to and be 
reviewed by the examiner and the 
examination report should note that the 
claims file was reviewed.  The examiner 
should specifically offer an opinion as 
to whether it is at least as likely as 
not (a 50 percent probability or 
greater) that any psychiatric disorder 
demonstrated during the pendency of the 
appeal, to include, but not limited to 
anxiety, depression, and schizophrenia, 
is related to the Veteran's military 
service, or developed within one year 
of his discharge from service in 
October 1973.  In doing so, the 
examiner must acknowledge and discuss 
any lay evidence of a continuity of 
symptomatology.  The examiner must 
provide the rationale, with citation to 
relevant medical findings, for the 
opinions provided, in a legible report.

2.  Then, readjudicate the claim.  If 
any action remains adverse to the 
veteran, issue a supplemental statement 
of the case and allow the appropriate 
time for response.  Then, return the 
case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

